Mr. Chief Justice Hollerich delivered the opinion of the court: For a long time prior to January 11, 1931, the claimant was head farmer at East Moline State Hospital, East Mo-line, Illinois, and just prior to the last mentioned date he was requested by Mr. A. C. Everingham, State Farm, Garden and Dairy consultant, with the approval of Dr. C. H. Anderson, Managing Officer of the East Moline State Hospital, to attend a meeting for all head farmers at the University of Illinois. He attended such meeting from January 11 to January 16, 1931, inclusive, and in connection therewith incurred expenses in the amount of Twenty-five Dollars and Seventy-four Cents ($25.74). He neglected to present his bill for payment until after the appropriation under • which the indebtedness was incurred had lapsed, and was therefore required to file his claim in this court. Dr. C. H. Anderson, Managing Officer of the East Moline State Hospital, states that the claim is just and remains unpaid, and the Attorney General advises that there is no objection to an award in favor of the claimant in the amount' claimed. It is Therefore Ordered that an award be entered in favor of the claimant in the amount of Twenty-five Dollars and Seventy-four Cents ($25.74).